Citation Nr: 1219626	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-21 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to specially adapted housing. 

2. Entitlement to a special home adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held in March 2011, in Muskogee, Oklahoma, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A.§ 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include peripheral neuropathy of the right upper extremity, evaluated as 50 percent disabling, peripheral neuropathy of the left upper extremity, evaluated as 40 percent disabling, peripheral neuropathy of the left lower extremity, evaluated as 40 percent disabling, peripheral neuropathy of the right lower extremity, evaluated as 40 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, and erectile dysfunction, evaluated as 0 percent disabling.

2.  Resolving all reasonable doubt in the Veteran's favor, he has the loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his service-connected disabilities.


CONCLUSION OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002); 38 C.F.R. § 3.809(d) (2011). 

2.  Because the Veteran is eligible for assistance under 38 U.S.C.A. § 2101(a) in acquiring specially adapted housing, the law precludes an award of a special home adaptation grant.  38 U.S.C.A. § 2101 (a), (b) (West 2002); 38 C.F.R. §§ 3.809, 3.809a (a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting the highest available benefit under law sought on appeal.  As such, no further action is required to comply with the VCAA and the implementing regulations. 

Law and Analysis

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. 

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to October 25, 2010, the regulation provided that a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. 2101(a) may be extended to a Veteran if the following requirements are met: 

(a) Service. Active military, naval or air service after April 20, 1898, is required. Benefits are not restricted to Veterans with wartime service.  (b) Disability: The disability must have been incurred or aggravated as the result of service as indicated in paragraph (a) of this section and the Veteran must be entitled to compensation for permanent and total disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. (c) Duplication of benefits.  The assistance referred to in this section will not be available to any Veteran more than once.  (d) "Preclude locomotion."  This term means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a Veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b). 

Loss of use of hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a) (2), 4.63. 

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861  -57,862 (Sept. 23, 2010). 

Under the revisions to 38 C.F.R. § 3.809a (b), the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or (2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). Id.  The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A lay person is competent to report on factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). 

In this case, the Veteran's service-connected disabilities include peripheral neuropathy of the right upper extremity, evaluated as 50 percent disabling, peripheral neuropathy of the left upper extremity, evaluated as 40 percent disabling, peripheral neuropathy of the left lower extremity, evaluated as 40 percent disabling, peripheral neuropathy of the right lower extremity, evaluated as 40 percent disabling, diabetes mellitus, evaluated as 20 percent disabling, and erectile dysfunction, evaluated as 0 percent disabling.  The Veteran's service-connected disabilities have a combined evaluation for compensation of 100 percent, which has been in effect since February 2007.  He has also been awarded entitlement to SMC under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.

This claim was previously denied because it was found that the evidence of record did not show that the Veteran has complete loss of use of his hands or feet.

However, taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record does show loss of use of the Veteran's lower extremities, such that entitlement to specially adapted housing is warranted.  In this regard, the Board finds probative the Veteran's hearing testimony in March 2001, during which he stated that he was essentially unable to ambulate without the use of a walker or a wheelchair.  He reported that he might be able to stand up and lean against a wall without assistive devices, but that to ambulate any distance required the use of a walker or wheelchair.  The Board also finds probative the reports of March and April 2010 VA examination reports which found the Veteran unable to ambulate all but the shortest distances without the use of a walker or wheelchair.  The Board finds this level of disability consistent with a finding of essentially loss of use of both lower extremities, and therefore finds that the Veteran is entitled to specially adapted housing on that basis.

In light of this grant of specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as the latter benefit is available only if a Veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a). 


ORDER

Entitlement to specially adapted housing is granted. 

The appeal as to entitlement to a special home adaptation grant is dismissed.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


